KOZINSKI, Circuit Judge,
joining in part and concurring in the judgment:
I reach the same result as the majority, but am unable to join all of its opinion. Specifically, I can’t sign on to Part II.2.A, which needlessly complicates the question of whether the district court properly removed the case from state court.
District courts have “original jurisdiction” under 28 U.S.C. § 1332(a) so long as the parties are completely diverse and the amount in controversy exceeds $75,000. And 28 U.S.C. § 1441 says that a case is removable where it falls within the district court’s “original jurisdiction.” Here, the parties are completely diverse and more than $75,000 is at stake. Therefore, the district court would have had original jurisdiction over the case, and it is removable. The statutory command could hardly be clearer.
It’s true that, in federal question cases, a jurisdictional bar against some claims does not deprive a court of jurisdiction where other claims arise under federal law. See City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 166, 118 S.Ct. 523, 139 L.Ed.2d 525 (1997); Kruse v. Hawai‘i, 68 F.3d 331, 334-35 (9th Cir.1995). But here we don’t have a case where some claims arise under federal law and others don’t: None of them do, which is why the case falls within the district court’s original jurisdiction only under section 1332, not 1331. Unlike federal-question jurisdiction, diversity jurisdiction turns, not on the nature of the claims, but on the status of the parties. There is no such thing as partial diversity jurisdiction; if the parties are not completely diverse as to all claims, the district court loses original jurisdiction over the entire case. See Wis. Dep’t of Corrs. v. Schacht, 524 U.S. 381, 388-89, 118 S.Ct. 2047, 141 L.Ed.2d 364 (1998).
Where the district court has “original jurisdiction” pursuant to section 1332, the case is removable and our inquiry ends. Only at the next step, when we ask whether the case should be remanded, need we address questions of standing and other aspects of “subject matter jurisdiction.” Compare 28 U.S.C. § 1441(a) (“[A]ny civil action brought in a State court of which the district courts of the United States have original jurisdiction, may be removed .... ” (emphasis added)), with id. § 1447(c) (“If at any time before final judgment it appears that the district court lacks subject matter jurisdiction, the case shall be remanded.” (emphasis added)). The majority recognizes this in the next subsection of the opinion: “Lee’s standing problem simply does not implicate the question whether the alignment of parties corresponds with § 1332’s requirements for diversity jurisdiction.” Maj. Op. at 1005. With this I agree — Lee’s standing-deficient claims have no bearing on the district court’s original jurisdiction or whether the case was properly removed; there are no defects in the district court’s original jurisdiction. Part II.2.A’s reliance on federal question cases where the district court has jurisdiction over some but not all of the claims is inapposite in a case *1009where jurisdiction is established on the basis of diversity. Its inclusion is unnecessary and could be misleading. I am therefore unable to join that portion of the opinion.